DETAILED ACTION
This office action is in response to Applicant’s communication of 6/17/2021. Amendments to claims 1, 3-5, 7, 8, 11, 12, 14, 15, 17, 18 and 20 have been entered.  Claims 1-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 8 is directed to a computer program product and claim 14 is directed to an apparatus on which the process is executed; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to determine and monitor liquidity levels which is a fundamental economic practice, e.g. accounting, and commercial or legal interaction, e.g. a regulatory requirement, and thus grouped as Certain Methods of Organizing Human Activity.  Determining the difference in value between incoming 
	The following italicized limitation steps set forth, in claim 1, (claims 8 and 14 are similar) the abstract idea of determining and monitoring liquidity levels, [1]“receiving, ……, a first instruction from a first user, …… to transfer a first value from a first institution to a second institution;” [2] “receiving, ……, a second instruction from a second user, …… to transfer a second value from the second institution to the first institution, ……” [3] “analyzing the first electronic message and the second electronic message to determine whether one or more of the first electronic message and the second electronic message is a high value payment message based on one or more of the first value and the second value exceeding a predetermined limit;” [4] “and upon determining that one or more of the first electronic message and the second electronic message is a high value payment message: calculating a difference between the first value and the second value; [5] “comparing the calculated difference to a predetermined amount;” and [6] “and, upon determining that the calculated difference is greater than the predetermined amount, …… notifying the second institution about exceeding its liquidity level
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using a computer, i.e. a processor suitably programmed to perform the steps of receiving, receiving, analyzing, calculating, comparing and sending. The computing elements are recited at a high-level of generality (i.e., as a generic computer with a processor, e.g. circuitry suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission, e.g. sending of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the receiving, receiving, analyzing, calculating, comparing and sending steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use 
	For instance, in the process of claim 1, the italicized steps of: [1]“receiving, ……, a first instruction from a first user, …… to transfer a first value from a first institution to a second institution;” [2] “receiving, ……, a second instruction from a second user, …… to transfer a second value from the second institution to the first institution, ……” [3] “analyzing the first electronic message and the second electronic message to determine whether one or more of the first electronic message and the second electronic message is a high value payment message based on one or more of the first value and the second value exceeding a predetermined limit;” [4] “and upon determining that one or more of the first electronic message and the second electronic message is a high value payment message: calculating a difference between the first value and the second value; [5] “comparing the calculated difference to a predetermined amount;” and [6] “and, upon determining that the calculated difference is greater than the predetermined amount, …… notifying the second institution about exceeding its liquidity level.”   are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving, analyzing, calculating and comparing values to determine an amount in order to notify an institution of liquidity levels is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving messages and sending a result of the information analysis is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II). 
Dependent claims 2-7, 9-13 and 15-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 9 and 15 merely define how the values are chosen from the messages.  Claims 3, 10 and 16 merely recite a time period to delay notification and that during said time period more messages concerning the transfer of value are received and analyzed.  The fact that the likelihood of the notification being sent may be reduced is a consequence of a business decision and thus merely narrows the abstract idea.  Claims 4, 11 and 17 directly define the values as monetary and the amount as a liquidity value.  Claims 5, 12 and 18 merely recite categorizing the incoming messages by institution which is part of the abstract idea, i.e. organizing intangible data.  Claims 6, 13 and 19 merely narrowing the filtering, i.e. categorizing, of claims 5, 12 1nd 18 by defining the filtering as “mapping”, i.e. associating, information/data with each other.  Claims 7 and 20 merely recite sorting data according to a value with nothing more.      
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining and monitoring liquidity levels further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to determine and monitor liquidity levels) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to determine and monitor liquidity levels) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/17/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification concerning the title of the instant invention has been withdrawn. 
Applicant’s arguments filed in the Remarks of 6/17/2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20, have been fully considered but they are not persuasive. 
On page 9 of the Remarks Applicant argues that “The Claimed Operations Improve the Functioning of a Computer” and on page 10 ‘“Applicant respectfully submits that the present Application improves the functioning of a computer at least by "reducing network data" as well reducing "a processing requirement within the electronic network device" as recited in claim 1 (emphasis added) and similarly in the other independent claims.”’ Applicant further argues that the instant claims are akin to those found eligible in SRI Int’l, Inc. v. Cisco Systems (SRI  hereinafter).  Applicant further argues that the automatic alerts provide a practical application in that the notifications provided “provide a practical application by netting of the transactions which results in reducing the amount of liquidity required by the institution.”  Lastly, Applicant argues that the claimed limitations are not well-understood, routine and conventional activity previously known in the industry.  Examiner respectfully disagrees with these arguments.
	Applicant’s invention is directed to solving the abstract idea problem of monitoring liquidity levels of institutions thus solving a regulatory problem which is akin to accounting.  This problem existed prior to the advent of computer technology and did not arise due to any technical problem.  As such, Applicant has leveraged generic computing elements to process the abstract idea of determining and monitoring liquidity levels thus solving an abstract idea problem.
	Examiner does not agree with the parallel argues between SRI and the instant claims.  In SRI the Federal Circuit agreed with the district court stating “The claims are directed to using a specific technique—using a plurality of network monitors that each analyze specific types of data on the network and integrating reports from the monitors—to solve a technological problem arising in computer networks: identifying hackers or potential intruders into the network.”  As such, the claims in SRI improved network security.  The instant claims do not recite any improvements to the underlying technology or network but instead merely rely on the inherent computing technology to gather, analyze, calculate, compare and send information.  The result is a solution to a liquidity problem and not one involving the functioning of the system itself.  The 
	The steps of the claims, taken individually or as an ordered combination, have been identified in the rejection as corresponding to an abstract idea. The additional elements in the claims are a computing system comprising an “electronic network device”, a “computer”, “processing circuitry” and “communication circuitry” to execute the claimed steps.  Applicant’s specification at paragraph [0042] discloses “The device 100 is comprised of a processor 105 that controls the operation of the device 100. The processor 105 may be of the form of circuitry that uses computer readable code to operate. The computer readable code may be stored within the device 100 in storage 115. The storage 115 may be optically or magnetically readable or may be solid-state storage. The storage 115 may be located within the device 100 or may be located remotely from the device 100.”  Paragraph [00043] discloses “The interface 110 may receive messages over a network, such as a local area network or a wide area network. However, the disclosure is not so limited.”  Paragraph [00195], discloses “It will be appreciated that the above description for clarity has described embodiments with reference to different functional units, circuitry and/or processors. However, it will be apparent that any suitable distribution of functionality between different functional units, circuitry and/or processors may be used without detracting from the embodiments.”  Paragraph [00196] discloses “Described embodiments may be implemented in any suitable form including hardware, software, firmware or any combination of these. Described embodiments may optionally be implemented at least partly as computer software running on one or more data processors and/or digital signal processors. The elements 
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of determining and monitoring liquidity. The alleged benefits that Applicants tout such are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “electronic network device”, a “computer”, “processing circuitry” and “communication circuitry” suitably programmed and communicating over a generic network are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in determining and monitoring liquidity levels, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
Although Applicant argues that the steps of the instant application cannot be completed in the human mind, Examiner notes that the recited limitations [3], [4] and [5] above can be completed through mental process but for the nominal recitation of an “electronic network device”, a “computer”, “processing circuitry” and “communication circuitry”.  That is, other than the nominal recitation of these generic computing components, there is nothing in the claim elements which takes the claim out of the Mental Processes grouping.
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/18/2021